 



 

 



SHAREHOLDER’S VOTING PROXY AGREEMENT

 

BETWEEN

 

CHEN LIXIANG

 

 

AND

 

 

SHAANXI TECHTEAM JINONG HUMIC ACID PRODUCTS CO. LTD

 

 

 

June 16th 2013

 



 

 

 

   

SHAREHOLDERS’ VOTING PROXY AGREEMENT

 

This Shareholders’ Voting Proxy Agreement (the “Agreement”) is entered into as
of June 16, 2013 among the following parties in Xi’an :

 

Party A: Shaanxi Techteam Jinong Humic Acid Products Co. Ltd

Registered Address: 3/F , Borough A ,Block A, No.181, South Tai Bai Road, Xi’an
City, P.R.China

Legal Representative: Li Tao

 

and

 

Party B: Chen Lixiang

 

 

In this Agreement, Party A and Party B are called collectively as the “Parties”,
and each of them is called as the “Party”. Party B is called the “Grantor.”

 

WHEREAS,

 

1.              Party A is a wholly foreign-owned enterprise incorporated under
the laws of the People’s Republic of China;

 

2.              As of the date of this Agreement, the Grantor is shareholder of
Xi’an Hu County Yuxing Agriculture Technology Developing Ltd (hereinafter
referred to as “Yuxing”) and legally hold all of the equity interest of Yuxing.

 

3.              The Grantor desires to appoint the persons designated by Party A
to exercise its shareholder’s voting rights at the shareholders’ meeting of
Yuxing (“Voting Rights”) and Party A is willing to designate such persons.

 

Therefore, the Parties hereby have reached the following agreement upon friendly
consultations:

 

Article 1                    

 

The Grantor hereby agrees to irrevocably appoint the persons designated by Party
A with the exclusive right to exercise, on his behalf, all of her Voting Rights
in accordance with the laws and Yuxing’s Articles of Association, including but
not limited to the rights to sell or transfer all or any of her equity interests
of Yuxing, and to appoint and elect the directors and Chairman as the authorized
legal representative of Yuxing.

 



-1-

 

 

Article 2                    

 

The persons designated by Party A shall be the full board of Party A (the “Proxy
Holders”). Party A agrees that it shall maintain a board of directors with
composition and members identical to the board of directors of the overseas
parent company of Party A.

 

Article 3                    

 

Party A agrees to designate such Proxy Holders pursuant to Section 1 of this
Agreement, who shall represent the Grantor to exercise her Voting Right pursuant
to this Agreement.

 

Article 4                    

 

All Parties to this Agreement hereby acknowledge that, regardless of any change
in the equity interests of Yuxing, the Grantor shall appoint the person
designated by Party A with all Voting Rights. All Parties to this Agreement
agree, The Grantor can not transfer her equity interests (the “Transferor”) of
Yuxing to any individual or company (other than Party A or the individuals or
entities designated by Party A).

 

Article 5                    

 

The Grantor hereby acknowledges that she will withdraw the appointment of the
persons designated by Party A if Party A change such designated person and
reappoint the substituted persons designated by Party A as the new Proxy Holders
to exercise her Voting Rights at the shareholder’s meeting of Yuxing.

 

Article 6                    

 

All authorizations made under this Agreement shall be conclusive and binding
upon the Grantor and each and every act and thing effected by the Proxy Holders
pursuant hereto shall be as good, valid and effectual as if the same had been
done by the Grantor. The Grantor hereby irrevocably and unconditionally
undertake at all times hereafter to ratify and confirm whatsoever the Proxy
Holders shall lawfully do or cause to be done by virtue of all such
authorizations conferred by this Agreement.

 

Article 7                    

 

The Grantor hereby irrevocably and unconditionally undertake at all times to
indemnify and keep indemnified each of the Proxy Holders against any and all
actions, proceedings, claims, costs, expenses and liabilities whatsoever arising
from the exercise or purported exercise of any of the powers conferred or
purported to be conferred by this Agreement.

 

Article 8                    

 

This Agreement has been duly executed by the parties’ authorized representatives
as of the date first set forth above and shall become effective upon execution.

 



-2-

 

 

Article 9                    

 

This Agreement shall not be terminated prior to the completion of acquisition of
all of the equity interests in, or all assets or business of, Yuxing by Party A;

 

Article 10                

 

Any amendment and termination of this Agreement shall be in written and agreed
upon by the Parties.

 

Article 11                

 

The conclusion, validity, interpretation, and performance of this Agreement and
the settlement of any disputes arising out of this Agreement shall be governed
by the laws and regulations of the People’s Republic of China.

 

Article 12                

 

This Agreement is executed in both Chinese and English in two copies; each Party
holds one and each original copy which has the same legal effect. Both the
English version and Chinese version shall have the same effect.

 

 

(This space intentionally left blank)

 

 

 

 

 

 

 

 

 

 

 

 

-3-

 



 



IN WITNESS HEREOF, the Parties hereof have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

 

 

PARTY A: Shaanxi Techteam Jinong Humic Acid Products Co. Ltd

 

 

 

(Seal)

 

Legal Representative/Authorized Representative

 



(Signature):  /s/ Li Tao  

 

 



 

 

 

PARTY B:

 

Chen Lixiang

 



(Signature):  /s/ Chen Lixiang  

 

 

-4-





 

 

 

